Case 1:18-cv-00154-LO-MSN Document 24 Filed 10/05/18 Page 1 of 3 PageID# 99



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VIRGINIA
                                 Alexandria Division

________________________________________________
CAROLYN DYKES,                                   )
individually and on behalf of                   )                    Case Number:
all others similarly situated,                  )                    18-CV-154-LO-MSN
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )
GATESTONE & CO. INTERNATIONAL INC.,             )
                                                 )
       Defendant.                                )
                                                 )

                          Plaintiff’s Motion for Class Certification and
                        Preliminary Approval of Class Action Settlement

          COMES NOW your Plaintiff, by counsel, and respectfully requests this Honorable Court

grant class certification and preliminary approval of the proposed class action settlement in the

above matter, and in support thereof submits the attached Memorandum and Declarations in

Support of Plaintiff’s Motion for Class Certification and Preliminary Approval of Class Action

Settlement.

          WHEREFORE, your Plaintiff, by counsel, respectfully requests this Honorable Court to

grant class certification and preliminary approval of the proposed class action settlement in this

matter.

Dated: October 5, 2018

                                              PLAINTIFF, CAROLYN DYKES, Individually
                                              And On Behalf Of The Class,
Case 1:18-cv-00154-LO-MSN Document 24 Filed 10/05/18 Page 2 of 3 PageID# 100



                                           By: /s/ Thomas R. Breeden
                                             Thomas R. Breeden
                                             Thomas R. Breeden, P.C.
                                             10326 Lomond Drive
                                             Manassas, Virginia 20109
                                             Tel: (703) 361-9277
                                             Fax: (703) 257-2259
                                             trb@tbreedenlaw.com

                                              Brian L. Bromberg
                                              Bromberg Law Office, P.C.
                                              26 Broadway, 21st Floor
                                              New York, NY 10004
                                              Tel: (212) 248-7906
                                              Fax: (212) 248-7908
                                              Email: brian@bromberglawoffice.com

                                      Certificate of Service

       I certify that on October 5, 2018, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send a notification of such filing (NEF) to the
following:

Francis J. Prior, Esquire
Siciliano, Ellis, Dyer & Boccarosse, PLC
10521 Judicial Dr, Suite 120
Fairfax, Virginia 22030
fprior@sedblaw.com
Tel (703) 385-6697

Harijot S. Khalsa, Esq.
Sessions, Fishman, Nathan & Israel, LLP
1545 Hotel Circle South, Suite 150
Sand Diego, California 92108-3426
hskhalsa@session.legal
Tel (657) 445-6089, Fax (619) 296-2013
Counsel for Defendant
                                              ____________/s/_________________
                                              Thomas R. Breeden, VSB #33410
                                              Thomas R. Breeden, P.C.
                                              10326 Lomond Drive
                                              Manassas, Virginia 20109
                                              Tel: (703) 361-9277;
                                              Fax: (703) 257-2259
                                              trb@tbreedenlaw.com
                                              Counsel for Plaintiff
Case 1:18-cv-00154-LO-MSN Document 24 Filed 10/05/18 Page 3 of 3 PageID# 101
